Title: General Orders, 22 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 22nd 1776
Parole Scarborough.Countersign Exeter


John English of Capt. Watermans Company, in Col. Arnolds Regiment, tried at a late Genl Court Martial for “absenting himself from his Regiment, and inlisting in Col. Varnums Regiment”—The Court were unanimously of opinion that the prisoner is guilty of the crimes whereof he was accused, and adjudge him to receive Ten Lashes on the bare back, and order the advanced pay due to him in Col. Arnolds regiment, to be paid the Officer, who gave him the advance pay, in Col. Varnums Regiment.
The General approves the sentence, and orders it to be put in execution at Guard-mounting, to morrow.
The Brigadiers Genl, with their Majors of Brigade, the Colonel of Artillery—The Qr Master General, with the Barrack

Master, of the four Brigades in the Cambridge Department, to be at Head Quarters to morrow morning, at Ten O’Clock.
